Citation Nr: 1501380	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-26 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to nonservice-connected VA pension benefits.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Barone, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1972 to August 1973 (as documented in his Veterans Benefits Management System (VBMS) profile).  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The Veteran's claims-file is currently in the jurisdiction of the VA Regional Office (RO) in Houston, Texas.  At his request, the Veteran was scheduled for a Board videoconference hearing in March 2013; a March 2013 statement from the Veteran's representative explained that the Veteran was unable to attend the hearing due to his incarcerated status, indicated that no additional evidence or statements would be forthcoming regarding the claim, and requested that the Board proceed with a final determination.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case features an incarcerated Veteran's claim seeking to establish basic eligibility to be awarded non-service connected pension benefits.  In sum, there is no dispute as to whether the Veteran's incarceration is a bar to his actual receipt of nonservice-connected pension payments; rather, the essential legal question at issue is whether the Veteran's incarceration is a bar to establishing the underlying entitlement to nonservice-connected pension benefits regardless of the bar to receiving associated pension payments.  As discussed below, the Veteran's representative has directed the Board's attention to a recent (non-precedential) memorandum decision of the United States Court of Appeals for Veterans Claims (Court) addressing precisely this question.

Subject to income limitations, a monthly pension is payable to a veteran of a period or periods of war who is permanently and totally disabled because of non-service-connected disability or age.  38 U.S.C.A. §§ 1513, 1521.
Under the provisions of 38 U.S.C.A. § 1521, pension is payable to a Veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to nonservice-connected disabilities which are not the result of the Veteran's willful misconduct.  Further, 38 C.F.R. § 3.3 provides that basic entitlement to pension exists if a Veteran served in the active military, naval, or air service for 90 days or more during a period of war; or served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; or served in the active military, naval, or air service for a period of 90 consecutive days or more and such period began or ended during a period of war; or served in the active military, naval, or air service for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. 3.3(a)(3).

However, no pension shall be paid to (or for) a veteran who has been imprisoned in a Federal, State, or local penal institution as a result of conviction of a felony or misdemeanor for any part of the period beginning sixty-one days after such individual's imprisonment begins and ending when such individual's imprisonment ends.  38 U.S.C.A. § 1505; 38 C.F.R. § 3.666; see also Latham v. Brown, 4 Vet. App. 265 (1993).

The Veteran's representative has directed the Board's attention, in a May 2014 brief, to a recent memorandum decision of the Court pertaining to the legal question at issue in this case.  The Board observes that in Valchar v. Shinseki, No. 12-2431 (December 18, 2013), the Court reviewed a Board decision that denied entitlement to nonservice-connected pension benefits for an incarcerated veteran.  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

In such decision, the Court noted that, pursuant to 38 U.S.C.A. § 1505(a), no pension under public or private laws administered by the Secretary shall be paid to or for an individual who has been imprisoned in a Federal, State, local, or other penal institution or correctional facility as a result of conviction of a felony or misdemeanor for any part of the period beginning of the 61st day of such individual's imprisonment.  Congress, however, wrote that, if the incarcerated Veteran has eligible family members and is "disqualified for pension for any period solely by reason" of incarceration, his or her retained pension may be apportioned to those family members during the balance of his time in prison.  38 U.S.C.A. § 1505(b).

The Court further observed that such section is implemented through 38 C.F.R. § 3.666, which states that, if any individual to or for whom pension is being paid is imprisoned, such pension payments will be discontinued effective on the 61st day of imprisonment following conviction.  The payee will be informed of his or her rights and the rights of dependents to payments while he or she is imprisoned as well as the conditions under which payments to him or to her may be resumed on his or her release from imprisonment.  Additionally, apportionment to qualified family members may be made "[i]f the Veteran continues to be eligible except for this section," and that an imprisoned Veteran's "[p]ension will be resumed as of the day of release[.]"  38 C.F.R. § 3.666(a)(1), (c).

In Valchar, the Court noted that, in Shephard v. Shinseki, it analyzed a statutory provision allowing VA to curtail disability benefits payments to incarcerated Veterans.  26 Vet. App. 159, 163-68 (2013), see 38 U.S.C.A. § 5313; 38 C.F.R. § 3.665.  That provision closely parallels the one in section 1505, and the reasoning in Shephard can be applied to the arguments raised here.  See Latham, 4 Vet. App. at 267-68 (applying earlier decisions addressing the constitutionality of section 5313 to decide the constitutional challenge brought against section 1505).  In Shephard, the Court concluded that "the statute's text concerns the 'payment,' and not the 'award,' of disability compensation," and it "serves as a 'withholding' mechanism, much like a 'Social Security withholding.'"  26 Vet. App. at 164 (quoting Snyder v. Nicholson, 489 F.3d 1213, 1218 (Fed. Cir. 2007)).  According to the reasoning in Shephard, a benefit payment and entitlement to that benefit are two wholly separate things and, although a Veteran's pension payment may be withheld permanently or redirected to family members, his basic entitlement to that pension does not vanish merely because he is incarcerated.  38 U.S.C.A. § 1505; 26 Vet. App. at 164; 38 C.F.R. § 3.666.  The Court observed that such only makes sense given that Congress and the Secretary both instructed VA to resume a Veteran's pension payments, rather than to require a Veteran to reapply for his pension, upon his release from prison.  See 38 U.S.C.A. § 1505(a); 38 C.F.R. § 3.666(c).  The Court concluded, therefore, that basic pension eligibility and its appurtenant rights survive a Veteran's imprisonment even if the Veteran's right to receive payment does not.  38 U.S.C. § 1505(a), (b).

In the instant case, the Veteran filed a claim seeking to establish eligibility for nonservice-connected pension in August 2011.  The RO's October 2011 determination informed the Veteran that VA had received information from the Texas Department of Criminal Justice showing he has been incarcerated since October 31, 1997 following conviction of a felony or misdemeanor.  The October 2011 determination sent to the Veteran included notice instructing him to notify VA if the information regarding his incarceration was incorrect.  Significantly, the Veteran does not dispute the fact that he has been, and remains, continuously incarcerated as described.  Rather, his October 2011 notice of disagreement argues that he should be awarded pension benefits due to perceived deficiencies in the health care he has received from the State of Texas during his incarceration.  He argues that the denial of VA nonservice-connected pension benefits "seems to be arbitrary in that the basis for denial [has given] no consideration to my actual medical condition."

The Veteran's statement presented in a September 2012 VA Form 9 expresses: "I think it is unreasonable that I am unable to obtain an assessment of whether I'm eligible for [nonservice-connected] benefits of my cancer condition until my release."  He asserts: "I understand I'm unable to actually receive pension benefits while incarcerated.  However, there are other factors relative to my being disabled as a result of my present medical condition that I would be able to pursue ... such as a homestead exemption, that is not contingent on anything other than my actual medical condition."

The record reflects that the Veteran served for 90 days or more during a period of war (documented in the Veteran's VA profile in VBMS).  He has alleged that he has medical disabilities that render him totally disabled (reasserted in a May 2014 brief by his representative).  Although he has been incarcerated throughout the pendency of this case, the Board takes note of the reasoning in the Court's (non-precedential) memorandum decision in Valchar v. Shinseki, No. 12-2431 (December 18, 2013) and finds that additional development to determine the Veteran's possible entitlement to VA nonservice-connected pension benefits is warranted.

Therefore, on remand, the AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period, consistent with his present incarceration.  Additionally, in the readjudication of the Veteran's nonservice-connected pension claim, the AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and entitlement to the payment of such benefit as interpreted by the Court in Valchar.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should fully develop the issue of basic eligibility for nonservice-connected pension benefits, to include obtaining any income/net worth statements and any necessary medical examinations or opinions necessary to assign a rating for each of the Veteran's nonservice-connected disabilities for the appeal period, consistent with his present incarceration.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  The AOJ should consider the Shepard case delineating the difference between entitlement to a benefit and entitlement to the payment of such benefit as interpreted by the Court in Valchar.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

